Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 13, 2018

The Court of Appeals hereby passes the following order:

A18A2023. FRANCISCO MELENDEZ v. THE STATE.

      Francisco Melendez was convicted of armed robbery in 2007. We affirmed
Melendez’s conviction on direct appeal. See Melendez v. State, 291 Ga. App. 402
(662 SE2d 183) (2008). Melendez subsequently filed a motion to vacate his sentence,
which the trial court denied on March 29, 2018. Melendez filed his notice of appeal
on May 7, 2018. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Melendez filed his notice of appeal
39 days after entry of the trial court’s order, his appeal is untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/13/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.